DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I, Claims 1 – 10 in the reply filed on April 11/28/2022 is acknowledged. Claims 16-20 were canceled and claim 21-24 were added. Claims 11 – 15 and 21 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 

Claim Rejections - 35 USC § 112
3.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claims 8 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 line 2 and claim 10 line 2 all refer to a percentage without defining the base unit. Thus, these claims fail to distinctly claim the subject matter of the invention and are therefore indefinite. For the purposes of examination, the claims will be interpreted as percent by weight. 
Regarding claim 9, the recitation “and/or phenyl acetic acid” and “and/or musk xylol” fails to particularly point out and distinctly claim the subject matter. Because of the “and/or” recitation, it is unclear what ingredients are required in the recitation. For the purposes of examination, it will be interpreted that any of the recited ingredients (ethyl decanoate, p-cresol, p-cresyl phenyl acetate, or phenyl acetic acid in amounts of about 1 percent to about 5 percent and musk xylol or benzyl benzoate in amounts of 5 to 10 percent by weight) satisfy the claim requirement. Claim 10 is rejected as being dependent on a rejected base claim. It is suggested that the claim be amended to include the proper Markush language is "selected from the group consisting of A, B and C." See MPEP 803.02. 

Claim Analysis
5.	Summary of Claim 1:
A powdered scent compound for attracting wildlife, comprising:

a porous carrier in a powder form;

an adhesive compound; 

and a synthetic scent compound absorbed into the porous carrier.

 
Claim Rejections - 35 USC § 102

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1 – 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al. (US Patent 4,536,315) as listed on the IDS dated 7/8/2022.
Regarding claim 1, Ramachandran et al. teach a perfume-containing carrier consisting essentially of discrete particles, perfume, and an adhesive agent (claim 1), wherein the discrete particles are carrier particles in the form of powders (claim 1, col. 4 line 15) and wherein the carrier particles absorb the perfumes thereby reading on the “a porous carrier in a powder form” as required by the instant claim, wherein the adhesive agent reads on the adhesive compound as required by the instant claim, and wherein the perfume are absorbed on the carrier particles. 
The statement "for attracting wildlife” is considered to be an intention to use. Case law has held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex Parte Masham, 2 USPQ2d 1647 (1987). As such, the perfume-containing carrier of Ramachandran et al. satisfies the claimed structural limitations of the instant claim as set forth above and therefore fulfills the intended use “for attracting wildlife” as required by the instant claim.
Regarding claim 2, Ramachandran et al. teach the carrier is present in an amount of at least 75% by weight (col. 4 line 50) thereby reading on the claimed range of about 50 to about 95 percent by weight as required by the instant claim.
Regarding claim 3, Ramachandran et al. teach talc (Abstract).
Regarding claim 4, Ramachandran et al. teach adhesive agents are present in an amount of 0.2 to about 16% by weight of the carriers and preferably from about 1 to 5% by weight, and in a preferred example is in the amount of 5 weight percent (col. 8 line 18, Example 1) thereby reading on the claimed range of from about 5 to about 50 percent by weight with sufficient specificity.  
Regarding claim 5, Ramachandran et al. teach sodium carbonate (Example 1).

9.	Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slade (US PG Pub 2012/0090557 A1) as listed on the IDS dated 7/8/2022.
Regarding claims 1 and 3, Slade teaches a powdered deer scent for attracting wildlife (Abstract) comprising dicalcium phosphate powder mixed with an excipient thereby reading on carrier and adhesives [0015], wherein talc is disclosed as an excipient, wherein the talc reads on the porous carrier in a powder form as required by the instant claim, wherein the adhesives read on the adhesive compound as required by the instant claim, wherein the dicalcium phosphate has a scent [0004] thereby reading on a synthetic scent compound absorbed into the porous carrier. Furthermore, Slade teaches the composition can be delivered through a pressurized spray delivery container or a pump spray container [0016].
Regarding claim 6, Slade teaches the dicalcium phosphate is present in an amount of at least 1% by weight of the powder [0015] thereby reading on the claimed range of from about 1 to about 5 percent as required by the instant claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US Patent 4,536,315) as listed on the IDS dated 7/8/2022.
Regarding claim 6, Ramachandran et al. teach the powdered scent compound as set forth above for claim 1. 
Ramachandran et al. are silent regarding the amount of perfume in the powdered scent compound. 
However, Ramachandran et al. teach the perfume is included in the perfume containing carrier in order to impart a pleasing perfume fragrance (col. 1 line 20). The amount of perfume included will affect the resulting smell of the final product. Therefore, the amounts of perfume can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.

11.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (US Patent 4,536,315) in view of Behan et al. (US Patent 5,840,668) as listed on the IDS dated 7/8/2022.
Regarding claims 7 and 8, Ramachandran et al. teach the powdered scent compound as set forth above for claim 1. 
Ramachandran et al. are silent regarding the components required by the instant claims.
Behan et al. teach perfumed laundry detergent powders comprising benzyl benzoate (col. 5 line 11) as a functionally and interchangeable perfume component equivalent to the benzyl acetate of Ramachandran et al. (col. 17 line 11). Case law had held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the benzyl benzoate as disclosed by Behan in the powdered scent compound of Ramachandran et al., thereby arriving at the claimed invention. 
Regarding claim 8, all examples set forth in Ramachandran et al. (col. 17 lines 10-11) are absent the components required in instant claim 8, and as such these ingredients are interpreted to be 0 weight % thereby reading on the “about 1 percent or less” of the ingredients as required by the instant claim. 

12.	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US PG Pub 2012/0090557 A1) as listed on the IDS dated 7/8/2022.
Regarding claims 2 and 4, Slade teaches the powdered scent compound as set forth above for claim 1. 
Slade is silent regarding the amounts of carrier and adhesive in the powdered scent compound. 
However, Slade teach the amounts of the excipient (corresponding to carrier) and the adhesive can be mixed in any suitable combination [0015]. The amounts of excipients and adhesive will affect the resulting tack and how concentrated the scent is in the final product. Therefore, the amounts of excipients and adhesives can be optimized to reach the desired tack and scent smell via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
	
13.	Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US PG Pub 2012/0090557 A1) in view of Roreger et al. US PG Pub 2006/0016905 A1) as listed on the IDS dated 7/8/2022.
Regarding claim 5, Slade teaches the powdered scent compound as set forth above for claim 1. 
Slade is silent regarding the particular adhesives as required by the instant claim.
Roreger et al. teach volatile substances comprising fragrances having an attractant effect for mammals [0016] wherein the carrier material contains silica as a functionally and interchangeable carrier material equivalent to the clay adhesive of Slade ([0012]). Case law had held that combining equivalents known for the same purpose is prima facie obvious (see MPEP 2144.06.I.). Therefore, it would have been obvious to one of ordinary skill in the art to use the silica as disclosed by Roreger et al. as the adhesive in the powdered scent compound of Slade, thereby arriving at the claimed invention.
Regarding claims 7 and 8, Slade teaches the powdered scent compound as set forth above for claim 1. 
Slade is silent regarding the components required by the instant claims.
Roreger et al. teach volatile substances comprising fragrances having an attractant effect for mammals [0016] wherein the fragrances comprise synthetic odorants including benzyl benzoate, ethyl laurate, and phenyl-acetic acid [0020]. Roreger et al. offer the motivation of using these odorants due to their ability to attract mammals [0016]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the benzyl benzoate, ethyl laurate, and phenyl-acetic acid of Roreger et al. in the powdered scent compound of Slade, thereby arriving at the claimed invention.
Regarding claim 8, all examples set forth in Slade are absent the components required in instant claim 8, and as such these ingredients are interpreted to be 0 weight % thereby reading on the “about 1 percent or less” of the ingredients as required by the instant claim. 

Double Patenting
14.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
15.	Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,239,078. This is a statutory double patenting rejection.

Allowable Subject Matter
16.	Upon overcoming the 112 rejection and double patenting rejection as set forth above, claims 9 and 10 are allowable. 
	Ramachandran et al. do not teach or fairly suggest the claimed powdered scent compound, wherein the compound comprises, in particular, a synthetic scent compound comprising dioctyl adipate and ethyl laurate, and benzyl benzoate or musk xylol, and any of the ingredients selected from the group ethyl decanoate, p-cresol, p-cresyl phenyl acetate and phenyl acetic acid. 

Slade does not teach or fairly suggest the claimed powdered scent compound, wherein the compound comprises, in particular, a synthetic scent compound comprising dioctyl adipate and ethyl laurate, and benzyl benzoate or musk xylol, and any of the ingredients selected from the group ethyl decanoate, p-cresol, p-cresyl phenyl acetate and phenyl acetic acid.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763